        Case 1:20-cv-01809-DAD-JLT Document 14 Filed 03/16/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   NATIONAL UNION FIRE INSURANCE                       Case No.: 1:20-cv-01809 DAD JLT
     COMPANY OF PITTSBURGH, PA,
12                                                       ORDER CLOSING THE CASE AS TO DENNIS
                    Plaintiff,
13                                                       LUTGE ONLY
            v.                                           (Doc. 13)
14
     DENNIS LUTGE, et al.,
15
                    Defendants.
16
17          The plaintiff has filed a voluntary dismissal under Federal Rules of Civil Procedure Rule
18   41(a)(1(A)(1) as to Dennis Lutge only. (Doc. 13) Accordingly, the Clerk of Court is DIRECTED
19   to close this action as to Dennis Lutge only.
20
21   IT IS SO ORDERED.
22
        Dated:     March 15, 2021                            /s/ Jennifer L. Thurston
23                                                   UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28


                                                     1
